Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 1 of 9

UNITED STATES DISTRICT COURT ects Stes Couns
SOUTHERN DISTRICT OF TEXAS ~
NAV Zu 218
LAREDO DIVISION David J. Bradley, Clerk
Laredo Division
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO.
§ .
MOKTAR HOSSAIN; § L = l 8 -_ '
AKA MUKTAR HUSSAIN; § 0 9 ] 2
AKA MUSA; §
- AKA MUSA BHAT; §
AKA BABU BHAI; §
AKA ASHRAF; § UNDER SEAL
AKA ASHRAB; §
AKA RICKY; §
AKA CARLOS §
INDICTMENT
THE GRAND JURY CHARGES THAT:
Introduction

1. In or about and between March 2017 to August 2018 the defendant MOKTAR HOSSAIN;
AKA MUKTAR HUSSAIN; AKA MUSA; AKA MUSA BHAI; AKA BABU BHAI; AKA
ASHRAF; AKA ASHRAB; AKA RICKY; AKA CARLOS, together with others, participated in
an alien smuggling operation by which individuals, referred to herein as KK, MMH, AA, AAM,
HB, MR, SH, NU, MFH, RH, KM, ZA, HR, SM (collectively the “Aliens”), whose identities are
known to the Grand Jury, were illegally brought into the United States. The Aliens are citizens of
Bangladesh. The Aliens were not United States citizens and did not have prior official

authorization from the United States government to come to, enter, and reside in the United States.
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 2 of 9

2. The defendant MOKTAR HOSSAIN; AKA MUKTAR HUSSAIN; AKA MUSA; AKA
MUSA BHAI; AKA BABU BHAI; AKA ASHRAF; AKA ASHRAB; AKA RICKY; AKA
CARLOS, a Bangladesh national, operated a human smuggling organization in and around
Monterrey, Mexico. in return for smuggling the Aliens into the United States, the defendant
MOKTAR HOSSAIN; AKA MUKTAR HUSSAIN; AKA MUSA; AKA MUSA BHAI; AKA
BABU BHAI; AKA ASHRAF; AKA ASHRAB; AKA RICKY; AKA CARLOS, and his
co-conspirators arranged to be paid in Mexico, Central America, South America, Bangladesh, and
elsewhere. The defendant MOKTAR HOSSAIN; AKA MUKTAR HUSSAIN; AKA MUSA;
AKA MUSA BHAI; AKA BABU BHAI; AKA ASHRAF; AKA ASHRAB; AKA RICKY; AKA
CARLOS, housed the Aliens in a hotel in Monterrey, Mexico and instructed them how to cross
the Rio Grande river into the United States. He then utilized several drivers to facilitate the
transportation of the Aliens to the Rio Grande river so that the Aliens would cross into the United

States from Mexico.

COUNT ONE
(Conspiracy to Bring an Alien to the United States)
8 U.S.C. §§ 1324(a)(1)(A)Q), 1324(a)(1)(A)()), and 1324(a)(1)(B))

3, Paragraphs | and 2 of this Indictment are realleged and incorporated as though fully set
forth herein.

4. From in or about March 2017 through in or about August 2018, in the Southern District of

Texas and elsewhere, defendant

MOKTAR HOSSAIN;
AKA MUKTAR HUSSAIN;
AKA MUSA;

AKA MUSA BHAI;

AKA BABU BHAI;

AKA ASHRAF;
AKA ASHRAB;
AKA RICKY;

AKA CARLOS,
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD_ Page 3 of 9

for the purpose of commercial advantage and private financial gain, did knowingly and
intentionally combine, conspire, confederate and agree with others known and unknown to the
Grand Jury, knowing that a person is an alien, to bring and attempt to bring to the United States in
any manner whatsoever such person at a place other than a designated port of entry or place other
than as designated by the Commissioner, regardless of whether such alien has received prior
official authorization to come to, enter, and reside in the United States and regardless of any future
official action which may be taken with respect to such alien, in violation of Title 8, United States
Code, Sections 1324(a)(1)(A)() and 1324(a)(1)(B)(i).

All in violation of Title 8, United States Code, Section 1324(a)(1)(A)(v).

COUNTS TWO THROUGH FIFTEEN
(Bringing an Alien to the United States)
8 U.S.C. § 1324(a)(2)(B)(i) and 18 U.S.C. § 2

5. Paragraphs 1 and 2 of this Indictment are realleged and incorporated as though fully set

forth herein.

6. On or about the dates set forth below, in the Southern District of Texas and elsewhere,

defendant .

MOKTAR HOSSAIN;
AKA MUKTAR HUSSAIN;
AKA MUSA;

AKA MUSA BHAI;

AKA BABU BHAI;

AKA ASHRAF;

AKA ASHRAB;

AKA RICKY;

AKA CARLOS,

and others known and unknown to the Grand Jury, aiding and abetting each other, for the purpose
of commercial advantage and private financial gain, did knowingly bring, and attempt to bring, in

any manner whatsoever, an alien, as set forth below in Counts Two through Fifteen, to the United
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 4 of 9

States, knowing and in reckless disregard of the fact that said alien had not recetved prior official
authorization to come to, enter, and reside in the United States, regardless of any official action

which may later be taken with respect to said alien.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT ALIEN DATES

2 KK on or about August 31,
2017

3 MMH on or about October 26,
2017

4 AA on or about November 10,
2017

5 AAM . on or about March 12, 2018

6 HB on or about March 14, 2018

7 MR on or about May 31, 2018

8 SH on or about July 6, 2018

9 NU on or about August 16,
2018

10 MFH on or about August 16,
2018

11 RH on or about August 16,
2018

12 KM on or about August 20,
2018

13 ZA on or about August 20,
2018

14 HR ' | on or about August 20,
2018

15 SM on or about August 20,
2018

 

 

 

 

 
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 5 of 9

In violation of Title 8, United States Code, Section 1324(a)(2)(B)(ii) and Title 18, United States
Code, Section 2.
COUNT SIXTEEN

(Conspiracy to Encourage and Induce an Alien to Enter the United States)

8 U.S.C. §§ 1324(a)(1)(A)(iv), 1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)G)
7. Paragraphs | and 2 of this Indictment are realleged and incorporated as though fully set
forth herein.
8. From in or about March 2017 through in or about August 2018, in the Southern District of

Texas and elsewhere, defendant

MOKTAR HOSSAIN;

AKA MUKTAR HUSSAIN;

AKA MUSA;

AKA MUSA BHAI;

AKA BABU BHAI;

AKA ASHRAF;

AKA ASHRAB;

AKA RICKY;

AKA CARLOS,
and others known and unknown to the Grand Jury, for the purpose of commercial advantage and
private financial gain, did knowingly and intentionally conspire to encourage and induce an alien —
to come to and enter the United States, knowing and in reckless disregard of the fact that such
coming to and entry was and would be in violation of law, in violation of Title 8, United States

Code, Sections 1324(a)(1)(A)Gv), and 1324(a)(1)(B)(@).

All in violation of Title 8, United States Code, Section 1324(a)(1)(A)(v)(.

FORFEITURE ALLEGATION
Upon conviction of any of the offenses alleged in Count One through Count Sixteen of
this Indictment, the defendant shall forfeit to the United States:

a. any conveyance, including any vessel, vehicle, or aircraft, used in the commission
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 6 of 9

of the offenses, pursuant to Title 18, United States Code, Section 982(a)(6)(A)();

b. any property, real or personal, that constitutes, or is derived from or is traceable to
the proceeds obtained directly or indirectly from the commission of the offenses,

_and any property, real or personal, that was used to facilitate, or was intended to

be used to facilitate, the commission of the offenses, pursuant to Title 18, United
States Code, Section 982(a)(6)(A)(ii); and

c. any conveyance, including any vessel, vehicle, or aircraft, that has been or is

- being used in the commission of the offenses, the gross proceeds of such

violations, and any property traceable to such conveyances or proceeds, pursuant
to Title 8, United States Code, Section 1324(b) and Title 28, United States Code,
Section 2461 (0).

The United States will also seek a forfeiture money judgment against the defendant in the
amount equal to the value of any property, real or personal, that constitutes, or is derived from or
is traceable to the proceeds obtained directly or indirectly from these offenses, and the gross
proceeds of these offenses, and any property traceable to such proceeds.

~ IJfany of the property described above as being subject to forfeiture, as a result of any act
or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court; |
d. has been substantially diminished in value; or
e. has been commingled with other property that cannot be divided without

difficulty;
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 7 of 9

the defendant shall forfeit to the United States any other property of the defendant, up to the
value of the property described above, pursuant to Title 21, United States Code, Section 853(p).
(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 982(a)(6),

Title 8, United States Code, Section 1324(b), Title 28, United States Code,
Section 2461(c), and Title 21, United States Code, Section 853(p))

ORIGINAL SIGNATURE ON FILE

RYAN K. PATRICK
United States Attorney

  

Jose Homero Ramirez ~ QL
Assistant United States Attorney

BRIAN BENCZKOWSKI
Assistant Attorney General
Department of Justice

By: Ou
Jafriés Hepburn
Erin Cox

Trial Attorneys
Human Rights and Special Prosecutions Section
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 8 of 9

USA-74-24b
(Rev. 6-1-71)

CRIMINAL DOCKE} 2 1 8 - Q) 9 12

LAREDO . DIVISION

 

FILE: 2018R44072
INDICTMENT Filed: November 20, 2018 Judge:

 

ATTORNEYS:

UNITED STATES OF AMERICA
RYAN K. PATRICK, USA
JOSE HOMERO RAMIREZ, AUSA-IN CHARGE
BRIAN A. BENCZKOWSKI AAG
VS. JAMES HEPBURN, TRIAL ATTORNEY
ERIN COX, TRIAL ATTORNEY

 

 

MOKTAR HOSSAIN;
AKA MUKTAR HUSSAIN;
AKA MUSA;

AKA MUSA BHAI;

AKA BABU BHAI;

_ AKA ASHRAF;

AKA ASHRAB;

AKA RICKY;

AKA CARLOS

CHARGE:

Ct. 1: Conspiracy to Bring an Alien to the United States,
[8 U.S.C. §§ 1324(a)(1)(A)(V)@, 1324(a) (ANG, & 1324(a)(1)(B)()]
Cts. 2-15: Bringing an Alien to the United States and Aiding and Abetting,
[8 U.S.C. § 1324(a)(2)(B)(ii) and 18 U.S.C. § 2] .
Ct. 16: Conspiracy to Encourage and Induce an Alien to Enter the United States,
[8 U.S.C. §§ 1324(a)(1)(A)(iv), 1324(a)(1 (AJ), & 1324(a)1)(B)G@)] -

TOTAL COUNTS: 16

PENALTY:

Ct.1: Maximum 10 years imprisonment;
Maximum $250,000 fine;
Maximum 3 years supervised release;
$100 mandatory special assessment;
$5,000 special assessment non-indigent;
Restitution: 18 U.S.C. §§ 3556, 3663, 3664.

Cts. 2-3 Minimum 3 years imprisonment;
Maximum 10 years imprisonment;
Maximum $250,000 fine;
Maximum 3 years supervised release;
Case 5:18-cr-00912 Document1 Filed on 11/20/18 in TXSD Page 9 of 9

Cts. 4-15

Ct. 16

$100 mandatory special assessment;
$5,000 special assessment non-indigent;
Restitution: 18 U.S.C. §§ 3556, 3663, 3664.

Penalty on Any Subsequent Substantive Count:
Minimum 5 years imprisonment;
Maximum 15 years imprisonment;

Maximum $250,000 fine;

Maximum 3 years supervised release;

$100 mandatory special assessment;

$5,000 special assessment non-indigent;
Restitution: 18 U.S.C. §§ 3556, 3663, 3664.

Maximum 10 years imprisonment;
Maximum $250,000 fine;

Maximum 3 years supervised release;

$100 mandatory special assessment;

$5,000 special assessment non-indigent;
Restitution: 18 U.S.C. §§ 3556, 3663, 3664.

 
